Citation Nr: 1745180	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  13-28 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a right knee disability, claimed as secondary to the service-connected left knee chondromalacia.

2. Entitlement to a disability rating in excess of 10 percent for left knee chondromalacia.

3. Entitlement to a disability rating in excess of 10 percent for herniated disc, T6-7 for the period from April 23, 2009 to August 23, 2013.

4. Entitlement to a disability rating in excess of 20 percent for herniated disc, T6-7 for the period from August 23, 2013.

5. Entitlement to a temporary total evaluation due to hospital treatment in excess of 21 days.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1978 to July 1978, May 1980 to April 1987 and February 1988 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision issued by RO. 

In August 2013, the RO granted an increased 20 percent rating for the Veteran's herniated disc, T6-7 effective from August 23, 2013. As higher schedular ratings for the herniated disc, T6-7are possible and the Veteran has not withdrawn the appeal, the claim remains before the Board on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

In February 2017, the Veteran testified before the undersigned.  A transcript of the hearing is associated with the claims file.

VA has provided all appropriate notification and assistance to the Veteran in the development of the claims herein decided. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument and presenting for an appropriate medical inquiry. 

Finally, the issues of entitlement to a rating in excess of 30 percent for lichen planus and entitlement to service connection for tinnitus were decided in an April 2016 rating decision. The Veteran filed a notice of disagreement to this rating action in May 2016. The Agency of Original Jurisdiction (AOJ) issued a Statement of the Case (SOC) on these issues in August 2017. The time period to perfect an appeal of these issues has not expired. Thus, the Board does not have jurisdiction of these issues at this time and they will not be further addressed at this time.  

The claim for a TDIU rating has been added to the appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of entitlement to service connection for the claimed right knee disability, entitlement to a rating in excess of 10 percent for the service-connected left knee chondromalacia, entitlement to a rating in excess of 20 percent for herniated disc, T6-7 and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In February 2017, prior to the promulgation of a decision, the Veteran withdrew his appeal for a temporary total evaluation due to hospital treatment in excess of 21 days.

2. From April 23, 2009 to August 23, 2013, the service-connected herniated disc, T6-7 most nearly approximates forward flexion of 50 degrees with pain.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim for a temporary total evaluation due to hospital treatment in excess of 21 days have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).  

2. The criteria for the assignment of a 20 percent rating for the service-connected herniated disc, T6-7 have been approximated for the period from April 23, 2009 to August 23, 2013. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71(a), Diagnostic Code 5237 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2016). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  

During his February 2017 hearing before the undersigned, the Veteran withdrew his claim for a temporary total evaluation due to hospital treatment in excess of 21 days from appellate consideration. Therefore, this claim on appeal is dismissed. 





Increased Rating - Herniated Disc, T6-7

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999). Here, the lumbar spine (low back) disability has not significantly changed and uniform evaluation is warranted.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. 

Under the General Rating Formula for Diseases and Injuries of the Spine (Spine Formula), with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. Id. Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling. 38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2016). 

In addition to the Spine Formula, VA's regulations contain a Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes. 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016). Ratings under this diagnostic code are assigned according to the duration of "incapacitating episodes" throughout the year due to IVDS. An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. Id. Pertinent to the current appeal, a 10 percent evaluation is warranted for incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months. A 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. Id. A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. Id. Finally, a 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months. Id. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability, and incoordination.

In April 2009, the Veteran filed a claim for an increased evaluation for his service-connected herniated disc, T6-7. 

The October 2009 Report of VA examination documents the Veteran's complaint of persistent pain of the middle back ongoing for the past two years. He reported that he had to quit his job in retail because of his back disability. He used medication (Tramadol and ibuprofen), a TENS unit and physical therapy to treat his back pain. He experienced fatigue, stiffness, spasms and pain in the middle back with prolonged standing and walking. He reported that he experienced the pain daily and described the pain as sharp and severe and reported that it would last for hours. He also experienced a radiation of pain down the right leg, described as a burning, shooting pain. He could walk up to a quarter of a mile. He used a cane and wore a back brace

On physical examination, the Veteran walked with an antalgic gait using a cane. He had no abnormal spinal curvatures or thoracolumbar spine ankylosis. Documented objective abnormalities of the thoracic sacrospinalis were pain with motion and tenderness. Motor, sensory and reflex examinations were all normal. The Veteran's thoracolumbar range of motion was flexion to 70 degrees; extension to 20 degrees; left lateral flexion to 30 degrees; left lateral rotation to 30 degrees; right lateral flexion to 25 degrees, and right lateral rotation to 25 degrees. The Veteran had pain on active range of motion and pain after repetitive use (without additional limitation of motion). The Veteran was unemployed (previous occupation: retail manager) and indicated his back disability had significant effects on his previous occupation.

The August 2013 Report of VA examination documents the Veteran's complaint of daily, recurrent thoracic spine pain which was aggravated by prolonged sitting, standing and walking and by bending and lifting. He was prescribed methocarbamol, gabapentin, meloxican, Vicodin and lidocaine cream for his spine pain. He reported that physical therapy provided temporary relief of (help with) pain. He used a TENS unit the provided some relief. Acupuncture therapy provided no relief. He used a cane for ambulation.

He reported that he experienced approximately six to seven flare-ups that lasted several days per occurrence and resulted in a loss of approximately 20 degree of forward flexion, right and left rotation, lateral flexion and extension. He indicated that the loss of motion was due to pain, not weakness, incoordination or fatigue.
 
On physical examination, the Veteran's thoracolumbar range of motion was flexion to 50 degrees (with objective evidence of painful motion beginning at 50 degrees); extension to 20 degrees (with objective evidence of painful motion beginning at 20 degrees); left lateral flexion to 20 degrees (with objective evidence of painful motion beginning at 20 degrees); left lateral rotation to 20 degrees (with objective evidence of painful motion beginning at 20 degrees); right lateral flexion to 20 degrees (with objective evidence of painful motion beginning at 20 degrees), and right lateral rotation to 20 degrees (with objective evidence of painful motion beginning at 20 degrees). The Veteran was able to perform repetitive use testing without additional loss of range of motion in any plane. The Veteran demonstrated functional loss and/or functional impairment of the thoracolumbar spine manifested by pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight bearing. He exhibited tenderness of the mid thoracic spine and guarding or muscle spasm of the thoracolumbar spine. Muscle strength, reflex and sensory examinations were all normal and straight leg raising test results were negative.

The Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy. He did have intervertebral disc syndrome (IVDS) of the thoracolumbar spine but did not experience any incapacitating episodes over the past 12 months related to his IVDS. He had no other pertinent physical findings, complications, conditions, signs or symptoms of his spine disability. The examiner indicated that his spine disability did impact his ability to work in that it would impact all forms of physical employment; however, the examiner reported that it would not impact sedentary employment. 

The law provides "that the final sentence of [38 C.F.R.]§ 4.59 create a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities." Correia v. McDonald, 28 Vet. App. 158, 168 (2016). The Court further stated that in order "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of [38 C.F.R.]§ 4.59." Id. at 169-70. The final sentence of 38 C.F.R. 
§ 4.59 provides that "the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint." 

In review of the October 2009 VA examination report, it is unclear whether the VA examiner tested the thoracolumbar spine disability for pain in both weight-bearing and non-weight-bearing conditions (in addition to the testing in both active and passive motion). The October 2009 VA examination is of limited probative value in the current appeal. 

However, the August 2013 Report of VA examination reflects that the Veteran had flexion to 50 degrees (with pain beginning at 50 degrees). Additionally, there was objective evidence of pain on movement, disturbance of locomotion and interference with sitting, standing and/or weight bearing. The Veteran exhibited tenderness of the mid thoracic spine and guarding or muscle spasm of the thoracolumbar spine. 

In light of the findings of the August 2013 VA examination (used to award the 20 percent rating) and the Veteran's consistent reports of painful motion with flares of pain resulting in additional functional impairment of the thoracolumbar spine, the evidence is not suggestive that the back disorder worsened on the day of an adequate VA examination. When viewed in a light most favorable to the Veteran, a 20 percent rating is assigned for the period of the appeal from April 23, 2009 to August 23, 2013.

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).




ORDER

The appeal for a temporary total evaluation due to hospital treatment in excess of 21 days is dismissed. 

A rating of 20 percent for herniated disc, T6-7 for the period from April 23, 2009 to August 23, 2013 is granted.


REMAND

In the February 2017 hearing, the Veteran testified that he is in receipt of Social Security Administration (SSA) benefits. The duty to assist requires the VA to attempt to obtain records from other Federal agencies, including the SSA, when the VA has 
notice of the existence of such records. A remand is necessary in order to obtain the Veteran's SSA records.

The Veteran was afforded a VA examination for his service-connected herniated disc, T6-7 and left knee chondromalacia in August 2013, and has alleged a worsening since that time. Because he is competent to report symptoms, new examination is necessary prior to appellate review. 

Remand is also required to obtain an addendum opinion as to whether his right knee disability was aggravated by his service-connected left knee chondromalacia. See El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013).

In Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by Veteran or the evidence. The October 2009 VA examination reflects that the Veteran previously worked in retail as a manager. He was unemployed due to his thoracolumbar spine disability. The August 2013 VA knee and spine examinations document that the examiner's assessment that the Veteran's left knee and thoracolumbar spine disabilities impact his ability to work in that his disabilities impact all physical employment but not sedentary employment. In addition, review of the claims file indicates that the Veteran applied for or attempted to apply for vocational rehabilitation services and assistance in approximately June 2016.  

Remand is required for due process development of the claim prior to appellate disposition, including adjudication by the RO and a VA medical opinion. See Floore v. Shinseki, 26 Vet. App. 376, 381   (2013) (holding the need for a combined-effects medical examination report or opinion with regard to multiple-disability TDIU entitlement decisions is to be determined on a case-by-case basis). The threshold minimum percentage rating requirements for a TDIU under 38 C.F.R. § 4.16 (a) have been met as the Veteran has been awarded a combined rating of 70 percent effective from the February 2016.

Accordingly, the case is REMANDED for the following action:

1. Provide appropriate VCAA notice with respect to the claim for a TDIU. Ask the Veteran to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based upon Unemployability, and/or other documents containing the necessary employment and education history.

2. Obtain copies of all SSA disability records and add to the VBMS file. If the search for such records is unsuccessful, documentation to that effect must be added to the claims file.

3. Obtain copies of the Veteran's Vocational Rehabilitation file and add to the VBMS file. If the search for such records is unsuccessful, documentation to that effect must be added to the claims file.

4. Schedule the Veteran for VA joint examination to determine the etiology of the claimed right knee disability and nature and severity of the left knee chondromalacia. The VBMS file must be made available to the examiner for review prior to examination. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail. 

With regard to the claimed right knee disability, the examiner should discuss the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide an opinion with supporting explanations as to the following: 
 
Was the Veteran's right knee disability CAUSED or AGGRAVATED (permanent worsening) by the service-connected left knee chondromalacia?

If aggravation of any right knee disability by service-connected left knee chondromalacia is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

With regard to the service-connected left knee chondromalacia, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not feasible, he or she should provide a detailed explanation for why testing could not be accomplished. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If this testing is not feasible, the examiner should provide a detailed explanation for why such could not be accomplished.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If this testing is not feasible, the examiner should provide a detailed explanation for why such could not be accomplished.

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion for the claimed right knee disability and commenting on the severity of the Veteran's left knee chondromalacia; however, his/her attention is drawn to the following:

*The October 2009 report of VA examination. Regarding the claimed right knee disability, the examiner opined, based on review of the claims file, that the Veteran's right knee disability was less likely than not caused by or a result of altered gait mechanics associated with the service-connected left knee chondromalacia. The examiner explained that the degenerative changes of the Veteran's right knee were at the level expected on a person of the Veteran's age and weight. Further, medical literature did not support a finding that degenerative joint disease (DJD) of the knee joint to cause DJD on the contralateral (opposite) knee joint. VBMS Entry October 30, 2009, p. 1-7; 17/17.

*January 2012 Report of MRI findings of the right knee showed linear tearing involving the posterior horn and posterior body of the medial meniscus; mild tricompartmental osteoarthritis changes; and, intermediate to high-grade patellar chondromalacia. MRI findings of the left knee showed complex tearing of the medial meniscus with associated parameniscal cyst; questionable small tear at the body of the lateral meniscus with degenerative changes of the posterior horn; intermediate grade medial joint compartment chondromalacia and high-grade patellar chondromalacia; tricompartmental osteoarthritis changes; and, small suprapatellar effusion. VBMS Entry January 18, 2012.

*VA examination report of August 2013. VBMS Entry August 23, 2013, p. 1-8/17.


*During the February 2017 Board hearing, the Veteran testified that he had swelling, pain, stiffness, limitation of motion of his left knee (specifically with extension). The Veteran also testified that his right knee disability resulted from his overcompensation for the service-connected left knee chondromalacia. 

*March 2017 VA treatment record documents assessment of bilateral knee pain with osteoarthritis and meniscal tears. The examiner concluded that it is reasonable to believe that the Veteran's right knee pain, preceded by left knee injury and pain (i.e., the service-connected left knee chondromalacia), is at least as likely as not related to the Veteran's left knee pain. The examiner explained that studies of patients with unilateral osteoarthritis do suggest increased risk of development of knee pain and osteoarthritis in the contralateral (opposite) knee. VBMS Entry March 6, 2017.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

5. Schedule the Veteran for a VA spine examination to assist in determining the nature and severity of the thoracolumbar spine disability. The entire claims file should be made available to, and be reviewed by, the VA examiner. All appropriate tests, studies, and consultation, including any pertinent diagnostic imaging and radiography, should be accomplished and all clinical findings should be reported in detail.

Specifically, the examiner is requested to test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not feasible, he or she should provide a detailed explanation for why testing could not be accomplished. 

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain. To the extent possible, the examiner should assess the degree of severity of any pain. Tests of joint movement against varying resistance should be performed. The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner. The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. If this testing is not feasible, the examiner should provide a detailed explanation for why such could not be accomplished.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups. If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss. If this testing is not feasible, the examiner should provide a detailed explanation for why such could not be accomplished.

As indicated above, the examiner should review the record in conjunction with commenting on the severity of the Veteran's thoracolumbar spine disability; however, his or her attention is drawn to the following:

*VA examination report of October 2009 

*VA examination report of August 2013 

*During his February 2017 hearing the Veteran testified regarding the functional impairments and pain caused by his thoracolumbar spine disability.  

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT. 

6. Obtain a VA medical opinion BY AN INDIVIDUAL QUALIFIED TO OPINE AS TO THE OCCUPATIONAL IMPAIRMENT OF DISABILITIES to determine the effect of the Veteran's service-connected disabilities on his ability to obtain and maintain substantially gainful employment. 

The examiner must provide an opinion as to whether the Veteran's service-connected disabilities (currently, major depressive and anxiety disorders (30 percent disabling); lichen planus (30 percent disabling); herniated disc, T6-7 (20 percent disabling); hypertension (10 percent disabling); left knee chondromalacia (10 percent disabling); pseudofolliculitis barbae (noncompensable); erectile dysfunction (noncompensable)), either separately or in combination, render him unable to obtain and retain substantially gainful employment consistent with his education and occupational experience. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles.

 If the examiner is unable to render the requested opinion without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided.

The claims folder must be made available to the examiner for review of pertinent documents therein, and the examination report must reflect that such a review was conducted.

The examiner's attention is drawn to the following:

*October 2009 VA examination reflects that the Veteran previously worked in retail as a manager. He was unemployed due to his thoracolumbar spine disability.

*July 2012 VA skin diseases examination indicates that the Veteran's skin disability impacted his ability to work. The examiner stated that the Veteran's skin disability, pseudofolliculitis barbae, interfered with his ability to obtain and maintain employment which entailed construction labor or any outdoor activities in the sun. The examiner reported that his skin disability did not interfere with the Veteran's ability to obtain and maintain indoor employment.
 
*August 2013 VA knee and spine examinations document that the examiner's assessment that the Veteran's left knee and thoracolumbar spine disabilities impact his ability to work in that his disabilities impact all physical employment but not sedentary employment.

All examination findings, along with a complete explanation for all opinions expressed, must be set forth in the examination report.

 THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

7. After completing all indicated development, the AOJ should readjudicate the claim.

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


